Citation Nr: 1026973	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the hands.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to August 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service connection 
for degenerative arthritis of the hand.  In July 2008, the 
Veteran testified before the Board by video conference from the 
RO.  In May 2009, the Board reopened the claim and remanded the 
claim for further development.

In August 2009, the Veteran appeared to file new claims for 
service connection for an acquired psychiatric disorder, to 
include posstraumatic stress disorder; a total disability rating 
for compensation based on individual unemployability; and 
increased ratings for cervical and lumbar spine disabilities.  As 
those claims have not been developed for appellate review, the 
Board refers them to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's degenerative arthritis of the hands was incurred in or 
aggravated by his active service, or manifested to a compensable 
degree within one year following his separation from service.


CONCLUSION OF LAW

Service connection for degenerative arthritis of the hands is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In September 2006 and June 2007, prior to the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to help 
decide his claim.  He was informed that VA would review his claim 
and determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  In October 2006, the Veteran indicated that he 
had no additional evidence to submit in support of his claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in September 2006 and June 2007 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).
In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  VA 
examinations pertinent to the Veteran's claim were obtained in 
March 1981 and pursuant to the Board's May 2009 remand in June 
2009 and March 2010.  A review of those reports of examination 
reveals that all subjective and objective findings necessary for 
evaluation of the Veteran's claim were observed and recorded.  
Thus, the examinations appear complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or injury either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for degenerative arthritis of the hands.

The Veteran's service medical records include January 1952 
enlistment and April 1953 flying status examinations that show 
normal upper extremities.  In accompanying reports of medical 
history, the Veteran denied any swollen or painful joints, 
arthritis, or rheumatism.  In October 1954, the Veteran was 
treated for three splinters in the palm of his left hand.  In 
February 1959, the Veteran fell on his left hand and left elbow 
and was treated for a left wrist and elbow sprain.  In November 
1954, a splinter was removed from his right hand.  A January 1956 
reenlistment examination shows normal upper extremities.  In an 
accompanying report of medical history, the Veteran denied any 
swollen or painful joints, arthritis, or rheumatism.  A September 
1960 report indicates treatment for a contusion and abrasion of 
the right index finger.  The Veteran was also treated for a 
lacerated hand in April 1962 and a lacerated thumb in January 
1967.  A September 1968 periodic examination and March 1972 
retirement examination found normal upper extremities.  In a 
March 1972 report of medical history, the Veteran denied any 
swollen or painful joints, arthritis, or rheumatism.  The Veteran 
received treatment at an Air Force Base Hospital several times in 
July 1977 after incurring lacerations to the second, third, and 
fourth fingers on his right hand.  In February 1978 and July 
1980, the Veteran complained of stiffness in his hands.  He was 
assessed with a history of arthritis.

On VA examination in March 1981, the Veteran indicated that he 
worked as a plumber and experienced some soreness and stiffness 
in his hands.  On examination, his hands had a normal contour 
without evidence of deformity.  There was a normal range of 
motion in all of the fingers, wrists, and hands.  Degenerative 
arthritis of the hands was not found.  An X-ray examination of 
the right hand was negative for any evidence of skeletal or 
articular abnormalities.  On VA examination in December 1994, he 
complained of a loss of strength in his hands, but denied any 
pain.

Private treatment records include an October 1981 report that 
indicates a history of rheumatoid arthritis since the Veteran's 
service.  His symptoms included morning stiffness and soreness in 
the joints which improved throughout the day.  At that time, the 
Veteran was employed as maintenance man at a local high-rise 
apartment and protected his hands with gloves to help ease his 
symptoms.  On examination, while the joints of the hand were not 
red, hot, or swollen, there was thickening of the joints.  While 
there was pain with maximal flexion, there was no limitation of 
motion of any of the joints.  The Veteran was diagnosed with 
rheumatoid arthritis characterized by stiffness and soreness in 
the morning which had not destroyed any of the joints.  In a 
September 2007 private medical report, the Veteran reported a 
history of strenuous hand use during service as an aircraft 
mechanic without the assistance of pneumatic tools, and chemical 
exposure.  The Veteran was diagnosed with advanced degeneration 
and multiple foci of the hands and wrists with attendant pain 
symptoms and significant stiffening that resulted in a loss of 
function.

VA medical records include a November 2006 X-ray examination of 
the Veteran's hands that indicated degenerative arthrosis 
bilaterally.

In July 2008, the Veteran testified that he was in aircraft 
maintenance during service and used aviation fuel that caused an 
infection in his hands.  He was then prohibited from flying for 
two months.  The Veteran testified that a flight surgeon told him 
to soak his hands twice a day in formaldehyde and that he began 
having problems with his hands soon thereafter.  When he 
performed heavy maintenance his hands became sore.  After 
service, he worked in the field of heating and air conditioning 
and was diagnosed with arthritis in his hands.  The Veteran 
testified that he first recalled experiencing pain and stiffness 
in his hands after 1957, when they became infected, sore, and 
swollen.

Pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA hand, thumb, and fingers examination in March 2010.  The 
examiner noted that the service medical records indicated a 
laceration of the thumb in 1967; removal of a splinter from the 
Veteran's palm in 1954; and lacerations of the second, third, and 
fourth digits of the right hand in 1977 which healed well.  In 
1959, the Veteran fell and hyperextended his left hand and 
sprained his left elbow while servicing the engine on a C-119 
aircraft.  In 1960, he sustained an abrasion and contusion of the 
right index finger.  An X-ray examination of the Veteran's hands 
in 2006 indicated degenerative arthritis.  He currently 
complained of stiffness and soreness in his hands.  On 
examination, he was diagnosed with degenerative arthritis of the 
hands.  The examiner opined that it was less likely than not that 
the Veteran's current degenerative arthritis was related to his 
in-service hand injuries that consisted primarily of lacerations, 
abrasions, and splinter removal.  The rationale was that on VA 
examination in 1981, examination of the Veteran's hands was 
normal without evidence of arthritis or any loss of range of 
motion.

The Veteran underwent a VA hand, thumb, and fingers examination 
in March 2010, at which time the examiner opined that the 
Veteran's degenerative joint disease of the hands was not related 
to his service based on fact that the in-service incidents were 
minor and did not result in any residuals.  The examiner further 
opined that the Veteran's degenerative arthritis was a result of 
normal aging and use.

The Veteran's post-service medical records are negative for any 
evidence of a bilateral hand disability or arthritis within one 
year of separation from active duty.  In fact, the post-service 
medical records are negative for a diagnosed bilateral hand 
disability until many years after separation.  A significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While 
the competent medical evidence shows that the Veteran now suffers 
from degenerative arthritis of the hands, the preponderance of 
the evidence does not show that any current degenerative 
arthritis of the hands was incurred in or aggravated during 
service, or that any arthritis manifested within one year of 
separation from active duty.  Furthermore, the record includes 
two competent VA examiner opinions that it is less likely than 
not that the Veteran's bilateral hand disability is related to 
his service.  In the absence of competent medical evidence 
linking any current bilateral hand disability to service, service 
connection must be denied.

The Veteran has attributed his bilateral hand disability to his 
service.  However, as a layperson, the Veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of a disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's bilateral hand 
disability is not subject to lay diagnosis.  The Veteran can 
report that he had bilateral hand pain and swelling.  Those are 
subjective symptoms and not readily identifiable or apparent as a 
clinical disorder in the way that varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Veteran does not have the medical expertise to discern the nature 
of any current bilateral hand diagnoses nor does he have the 
medical expertise to provide an opinion regarding the etiology.  
In sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed with 
degenerative arthritis of the hands, but he is not competent to 
provide a medical opinion regarding its etiology.  While the 
Veteran purports that his bilateral hand disability is related to 
his service, his statements alone are not competent to provide 
the medical nexus.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any degenerative arthritis of the hands was incurred in 
or aggravated by service, or manifested to a compensable degree 
within one year following the Veteran's separation from service.  
Therefore, service connection for degenerative arthritis of the 
hands is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative arthritis of the hands is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


